People v Rodriguez (2014 NY Slip Op 07312)





People v Rodriguez


2014 NY Slip Op 07312


Decided on October 28, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2014

Friedman, J.P., Renwick, Manzanet-Daniels, Feinman, Kapnick, JJ.


13341 421/11

[*1] The People of the State of New York, Respondent, —
vAngel Rodriguez, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J.), rendered September 6, 2011, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly exercised its discretion in denying defendant's request for youthful offender treatment (see generally People v Drayton , 39 NY2d 580 [1976]), in light of the fact that, while awaiting sentencing in this case, defendant was arrested on robbery charges and pleaded guilty to second-degree robbery.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 28, 2014
CLERK